            Case 2:20-cr-00178-CB Document 61 Filed 01/22/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )       Criminal Action No. 20-178
                                              )
FRANCIS ANGER,                                )       Judge Cathy Bissoon
                                              )
                      Defendant.              )



                                             ORDER

       Pursuant to 18 U.S.C. § 4241, the Court hereby appoints Dr. Robert Wettstein, M.D.,

to examine Defendant and prepare a psychiatric report in accordance with 18 U.S.C. § 4247(b)

& (c). The examination shall take place at a date, time and location directed by Dr. Wettstein,

and, in his discretion, may proceed either in-person or through video-conferencing technology,

as appropriate due to the COVID-19 pandemic. The examination shall, pursuant to Section

4241(a), focus on whether there is reasonable cause to believe that Defendant presently may be

suffering from a mental disease or defect rendering him unable to understand the nature and

consequences of the proceedings against him or to properly assist in his defense.

       In order to facilitate Dr. Wettstein’s work, the Court further directs that all present and

former custodians of Defendant, and all present and former medical and mental health care

providers, promptly provide any and all medical and mental health records of any kind or

description in their possession, custody or control relating to Defendant. All such records shall

be delivered to Dr. Wettstein, at 401 Shady Avenue, Suite B103, Pittsburgh, PA 15206,

and (if requested) to Defendant’s counsel. Dr. Wettstein is authorized and directed to execute
          Case 2:20-cr-00178-CB Document 61 Filed 01/22/21 Page 2 of 2




any and all necessary authorizations and release forms as to Defendant’s medical and mental

health records without further action on the part of Defendant.

       Given that it will take some time to gather the medical records, to conduct the

examination and to prepare the report, the Court will provide until April 12, 2021,

for Dr. Wettstein to prepare and transmit the report. The report shall be prepared in conformity

with 18 U.S.C. § 4247(c),1 and, upon its completion, Dr. Wettstein shall transmit the report to the

Court, whose staff promptly will provide copies to counsel for Defendant and counsel for the

government.

       The deadline above is expected to provide adequate time to complete the necessary steps.

It is incumbent upon Defendant and his counsel to make all reasonable, good faith efforts to

comply with the Court’s directives and to appear for the examination as scheduled by

Dr. Wettstein. Once the report has been submitted, the Court will enter an Order setting a

hearing pursuant to Section 4247(d).

       IT IS SO ORDERED.



January 22, 2021                                     s/Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge


cc (via ECF email notification):

All Counsel of Record




1
  Section 4247(c) requires the report to include: (1) the person’s history and present symptoms;
(2) a description of the psychiatric, psychological and medical tests that were employed and their
results; (3) the examiner’s findings; and (4) the examiner’s opinions as to diagnosis, prognosis
and whether Defendant is mentally incompetent, as defined under Section 4241(a).


                                                2
